UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

FRED WEINSTEIN,

                 Plaintiff,

        -v-                                                           No. 16-CV-6034-LTS-DCF

CITY OF NEW YORK, NEW YORK CITY
DEPARTMENT OF SANITATION, and
NEW YORK CITY DEPARTMENT OF
CITYWIDE ADMINISTRATIVE
SERVICES,

                 Defendants.

-------------------------------------------------------x

                                            MEMORANDUM ORDER

                 Plaintiff Fred Weinstein (“Plaintiff”) brings this civil rights action, pursuant to

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. (“Title VII”), and New York

City Administrative Code § 8-101 et seq. (the “NYCHRL”), against the City of New York

(“City”), the New York City Department of Sanitation (“DSNY”), and the New York City

Department of Citywide Administrative Services (“DCAS”) (collectively, “Defendants”). In a

two-count Amended Complaint, Plaintiff, a former DSNY employee, alleges that he suffered

unlawful discrimination on the basis of his race, religion, and disability. (First Amended

Complaint (“FAC”), Docket Entry No. 26.) The Court has jurisdiction of the federal claims

pursuant to 28 U.S.C. §§ 1331 and 1343(a)(3) and (4) and supplemental jurisdiction of the state

law claims pursuant to 28 U.S.C. § 1367.

                 Defendants now move pursuant to Federal Rule of Civil Procedure 56 for

summary judgment as to all claims. The Court has considered thoroughly all of the parties’

submissions. For the following reasons, the Court grants Defendants’ motion for summary


WEINSTEIN MSJ.DOCX                                         VERSION MARCH 28, 2019                      1
judgment dismissing the claims against DCAS and DSNY, grants the motion for summary

judgment dismissing Plaintiff’s Title VII claims against the City, and declines to exercise

supplemental jurisdiction of Plaintiff’s remaining state law claims.


                                          BACKGROUND

               Except as otherwise noted, the following material facts are undisputed.1 Fred

Weinstein is a white, Jewish male. (Def. 56.1 ¶ 2.) On June 1, 2014, Weinstein submitted a

“Pre-Employment Application” to work as a Sanitation Worker with the DSNY. (Def. 56.1

¶ 20.) The two-page “Pre-Employment Application” asked 13 questions about employment,

criminal, and military history. (Declaration in Support of Defendants’ Motion for Summary

Judgment (“Branch Decl.”), Docket Entry No. 48, Ex. M.) On this initial application, Weinstein

indicated that he had never been disciplined in any position by an employer and verified that he

had “personally completed [the] application, and everything [he had] written within [was], to the

best of [his] knowledge and belief, true and complete.” (Def. 56.1 ¶¶ 21-22.)

               After completing the “Pre-Employment Application,” Plaintiff was required to

complete a “Comprehensive Personnel Document” or “CPD-B.” (Def. 56.1 ¶¶ 23-24.) The

CPD-B was more extensive than the initial application and solicited greater detail about

Plaintiff’s background. Four of Plaintiff’s CPD-B responses are at issue in this case. First, in

response to the question of whether he had “ever been employed by a New York City (NYC)



1
       The facts presented or recited as undisputed are drawn from the parties’ statements
       pursuant to S.D.N.Y. Local Civil Rule 56.1, or from evidence as to which there is no non-
       conclusory factual proffer. Citations to Defendants’ Local Civil Rule 56.1 Statement
       (Defendants’ Statement of Undisputed Material Facts Pursuant to Local Civil Rule 56.1
       (“Def. 56.1”), Docket Entry No. 47) and Plaintiff’s Response thereto (Plaintiff’s
       Response to Defendants’ Rule 56.1 Statement of Undisputed Facts (“Pls. 56.1”), Docket
       Entry No. 53), incorporate by reference citations to the underlying evidentiary
       submissions.


WEINSTEIN MSJ.DOCX                               VERSION MARCH 28, 2019                            2
Agency,” Plaintiff responded, “No.” (Branch Decl., Ex. N at 2.) Second, in response to the

question of whether he had ever been “disciplined (i.e., suspended, demoted, reprimanded, fined,

fired, terminated, discharged) in any position by either a public or private employer,” Plaintiff

responded, “No.” (Branch Decl., Ex. N at 2.) Third, in the “Employment” section, Plaintiff

included work history dating back to 1978, but failed to include employment with the New York

City Transit Authority (“NYCTA”) that he held from 1981 to 1991. (Branch Decl., Ex. N at 3-5;

Affirmation of Dorina Cela (“Cela Aff.”), Docket Entry No. 55, Ex. 3 at 49.) Fourth, in response

to the question of whether he had “ever been convicted of any felonies, misdemeanors, and

violations anywhere, excluding traffic violations,” Plaintiff responded, “No.” (Branch Decl., Ex.

N at 13.)

               In July 2014, before completing the CPD-B, Plaintiff underwent several eye

examinations. On July 10, 2014, Plaintiff took and failed the DSNY’s eye examination. (Cela

Aff., Ex. 3 at 98.) Plaintiff took another eye examination at Cohen’s Fashion Optical on July 12,

2014. (Cela Aff., Ex. 3 at 99.) According to a letter from Dr. Dana Mavrovich of Cohen’s

Fashion Optical, “Mr. Fred Weinstein had a comprehensive eye examination at our office on July

12, 2014. He has a prescription for both distance and reading but only purchased and was

dispensed the distance prescription glasses on that day.” (Cela Aff., Ex. 34.) On July 17, 2014,

Plaintiff re-took the DSNY eye examination and, wearing his prescription glasses, passed the

examination. (Pls. 56.1 ¶ 14.)

               Plaintiff submitted his CPD-B on August 28, 2014. (Def. 56.1 ¶¶ 25, 33-35.) In

signing the CPD-B, Plaintiff acknowledged that his “[f]ailure to meet the standards for

background investigation” or “false statement or intentional omission of any material facts”

could result in his disqualification, even after appointment. (Branch Decl., Ex. N at 16.)




WEINSTEIN MSJ.DOCX                                VERSION MARCH 28, 2019                            3
Plaintiff also affirmed that he had “personally completed [the] application, and everything [he

had] written within [was], to the best of [his] knowledge and belief, true and complete.” (Id.)

On September 15, 2014, DCAS appointed Plaintiff as a “probationary Sanitation Worker,”

pending satisfactory completion of his background investigation. (Def. 56.1 ¶ 39.)

               On June 15, 2015, Mawhy Kaba, a background investigator with the DCAS, sent

Plaintiff a “Request for Required Documents” related to his employment application. (Branch

Decl., Ex. R.) The Request stated that Mr. Weinstein had failed to disclose (i) a 1991 dismissal

from the NYCTA “due to charges,”2 and (ii) six New York state convictions, which had been

incurred between 1995 and 2012. (Branch Decl., Ex. R at 2.) The Request called for Plaintiff to

“explain the reason(s) for failure to disclose [his] dismissal on charges; and for failure to disclose

[his] conviction record.” (Branch Decl., Ex. R at 2.) On June 23, 2015, Plaintiff responded to

the Request and explained that he did not disclose his employment with the NYCTA because

“[i]t was 25 years ago and [he] had totally forgotten about it,” and that he did not disclose his

convictions because he “thought the question was asking if [he] had any open criminal cases or

open court cases that would affect [him] from becoming a sanitation worker.” (Branch Decl.,

Ex. T at 3, 5.) Nowhere in Plaintiff’s nine-page response did he mention any difficulty seeing

the application questions.

               Investigator Kaba followed up on Plaintiff’s June 23 response with a “Notice of

Proposed Personnel Action,” dated July 22, 2015, which stated that Plaintiff would be found “not

qualified” for the Sanitation Worker position because he had withheld “pertinent facts in [his]

background during [his] appointment processing, [which] prevented the NYC Department of



2
       Plaintiff was terminated from his employment with the NYCTA and charged with
       stealing Transit Authority property, insubordination, and being absent without proper
       authority. (Def. 56.1 ¶¶ 42-45.)


WEINSTEIN MSJ.DOCX                                 VERSION MARCH 28, 2019                            4
Sanitation form [sic] making a hiring decision based upon a complete and thorough review of

[his] character and background.” (Branch Decl., Ex. U at 4.) Instead of submitting a written

response to the Notice, Plaintiff requested (and was granted) an interview at DCAS’s offices on

August 25, 2015. (Def. 56.1 ¶¶ 52-53; Branch Decl., Ex. V and W.) Investigator Kaba and

Steve Weitz, a supervising investigator at DCAS, both attended the meeting with Plaintiff. (Def.

56.1 ¶ 54; Cela Aff., Ex. 8 at 11.) During the meeting, Plaintiff disclosed for the first time that,

in addition to the six New York convictions, he had also omitted two Pennsylvania convictions

from his employment application. (Def. 56.1 ¶ 58.)

               Plaintiff prepared and submitted two hand-written statements at the meeting,

which provided additional explanations for his omissions. (Branch Decl., Ex. X.) In the first

hand-written statement, Plaintiff stated that he “filled the employment section of [his] application

based on the last ten years of employment” because he erroneously thought the application had a

“rectangular box before the questions asking to list ‘any jobs that [he] worked for the last 10

years.’” (Branch Decl., Ex. X at 1.) The second hand-written statement explained that he had

omitted his criminal convictions because he “filled out the application too fast and made a

mistake reading” the application. (Branch Decl., Ex. X at 5.)

               At the end of the August 25 meeting, Investigator Weitz told Plaintiff to “expect

the worst” regarding the outcome of his background investigation. (Pls. 56.1 ¶ 68.) According

to Weitz, he wanted Plaintiff “to be prepared for the worst” possible result, in light of the

“serious” omissions from his employment application. (Cela Aff., Ex. 8 at 111.)

               On August 27, 2015, Investigator Kaba sent Plaintiff an “Amended Notice of

Proposed Personnel Action,” which added Plaintiff’s Pennsylvania convictions. (Def. 56.1

¶¶ 59-60; Branch Decl., Ex. Y.) Plaintiff responded to the Amended Notice with letters dated




WEINSTEIN MSJ.DOCX                                 VERSION MARCH 28, 2019                              5
September 1, September 11, September 12, and September 15, 2015. (Def. 56.1 ¶ 62.) In his

letter dated September 1, 2015, Plaintiff explained that he was “dealing with a vision impairment

problem” when he “originally filled out the application in question,” which “caused [him] to

unintentionally make mistakes and not comprehend what [he] was looking at while filling [his]

application out.” (Def. 56.1 ¶¶ 63-65.) Plaintiff admitted in this letter that he “never mentioned

his vision impairment to his DCAS investigator during the course of his investigation.” (Def.

56.1 ¶ 71.) Each subsequent letter reiterated that his poor eyesight and lack of corrective lenses

caused the errors in his application. (Def. 56.1 ¶¶ 74, 77, 78.)

               Plaintiff contends that, in a telephone call during his background investigation,

Investigator Kaba asked Plaintiff if he was “Jewish” and that, when Plaintiff responded in the

affirmative, she replied that “that’s what [she] wanted to know.” (Cela Aff., Ex. 3 at 28-29; Pls.

56.1 ¶¶ 36-37.) Investigator Kaba denies that this conversation occurred. (Cela Aff., Ex. 7 at

17.) In late-August 2015, Investigator Kaba was promoted to a position with the City’s civil

service transactions unit, and Investigator Nellie Kearney was assigned to complete Plaintiff’s

background investigation. (Cela Aff., Ex. 7 at 6, 22; Def. 56.1 ¶ 72.)

               On September 11, 2015, Investigator Kearney submitted a “Final Investigation

Report,” in which she recommended finding Plaintiff “not qualified” for his position because he

“misrepresented his entire background. His falsification of all pertinent issues is significant and

cannot be overlooked.” (Def. 56.1 ¶¶ 79-80.) On September 15, 2015, the Deputy

Commissioner of DCAS issued a “Notice of Personnel Action,” finding Plaintiff “not qualified”

for his position as a Sanitation Worker, and ordering his termination. (Def. 56.1 ¶¶ 81-83.) The

Notice indicated the reasons for Plaintiff’s termination were related to his character, fraud,

falsification of official New York City employment documents, and omitting pertinent facts from




WEINSTEIN MSJ.DOCX                                VERSION MARCH 28, 2019                              6
his background information. (Def. 56.1 ¶ 82.) On September 15, 2015, DSNY terminated

Plaintiff’s employment. (Def. 56.1 ¶ 84.)

               Plaintiff appealed his termination to the New York City Civil Service

Commission, which twice affirmed DCAS’s finding. (Def. 56.1 ¶¶ 86-89.) On October 16,

2015, Plaintiff filed a charge with the New York State Division of Human Rights and the Equal

Employment Opportunity Commission (“EEOC”), alleging that the City and DCAS

discriminated against him because of his arrest record, conviction record, disability, and race.

(Branch Decl., Ex. D; Cela Aff., Ex. 41.) Plaintiff also included charges of retaliation. (Id.) On

May 17, 2016, Plaintiff received a Notice of Right to Sue letter (Cela Aff., Ex. 12), and on July

28, 2016, he filed a Complaint with this Court (Docket Entry No. 1).


Alleged Comparator: Brian Garland

               Weinstein asserts that the circumstances of his treatment by Defendants are

indicative of discrimination because he is similarly situated to a fellow sanitation worker, Brian

Garland (“Garland”), who also failed to disclose a prior criminal record but was not dismissed.

(FAC ¶¶ 19-21.) Mr. Garland, an African-American, applied for a Sanitation Worker position

with DSNY in June 2014 and, like Plaintiff, completed the Pre-Employment Application and the

CPD-B. (Def. 56.1 ¶¶ 96-98.) On his CPD-B, Mr. Garland stated that he had never “been

convicted of any felonies, misdemeanors, and violations anywhere.” (Def. 56.1 ¶ 99.) On July

21, 2014, Mr. Garland was appointed as a probationary Sanitation Worker, pending successful

completion of his background investigation. (Def. 56.1 ¶ 100; Cela Aff., Ex. 51.)

               In July 2014, prompted by a DSNY training, Mr. Garland contacted Mr.

Raspberry, a member of the DCAS’s Employee Assistance Unit, stating that he was concerned

that he had mistakenly failed to disclose a prior conviction. (Def. 56.1 ¶¶ 116-18; Pls. 56.1 ¶ 89;



WEINSTEIN MSJ.DOCX                                VERSION MARCH 28, 2019                             7
Cela Aff., Ex. 9 at 10, 18-19.) According to Mr. Garland, Mr. Raspberry did not indicate,

“anything [was] wrong” and said, “it shouldn’t be a problem.” (Cela Aff., Ex. 9 at 10; Branch

Decl., Ex. SS.)

                  On March 18, 2015, DCAS Investigator Nilda Rivera sent Mr. Garland a

“Request for Required Documents” regarding a drug conviction that Mr. Garland had omitted

from his CPD-B. (Def. 56.1 ¶¶ 101-03; Branch Decl., Ex. MM.) Mr. Garland responded with a

hand-written letter dated March 26, 2015, explaining that “he believed the charges against him

had been dismissed . . . and that he did not disclose his conviction because he was incorrectly

advised that incidents over ten (10) years old need not be reported.” (Def. 56.1 ¶ 105.)

                  On May 5, 2015, Investigator Rivera followed up with a second “Request for

Required Documents,” requesting proof that the charges against Mr. Garland had been

dismissed. (Def. 56.1 ¶ 107; Branch Decl., Ex. PP.) On May 29, 2015, before Mr. Garland had

responded to the second Request, Investigator Rivera issued a “Notice of Proposed Personnel

Action,” indicating that Mr. Garland would be found “not qualified” for his position as a

Sanitation Worker because his explanation was not supported by the criminal court record. (Def.

56.1 ¶ 108; Branch Decl., Ex. QQ.)

                  On June 4, 2015, Mr. Garland met with Investigator Rivera, Steve Weitz, and

Carolyn Smith, the Deputy Director of DCAS’s Investigations Unit, to discuss his background

investigation. (Def. 56.1 ¶ 111.) During the meeting, Mr. Garland clarified that most, but not all

the charges against him had been dismissed; Mr. Garland indicated that he “should have been

explicit in stating the charges that had been dismissed.” (Def. 56.1 ¶ 112; Branch Decl., Ex.

RR.) Mr. Garland further explained that (i) when he renewed his hazardous materials license,

the Transportation Security Administration and the United States Department of Homeland




WEINSTEIN MSJ.DOCX                                VERSION MARCH 28, 2019                          8
Security had advised him that he was not required to disclose convictions over ten years old, and

that (ii) because Mr. Raspberry did not indicate his omission was a problem requiring correction,

he believed he could wait until he “[heard] from the investigation unit” before disclosing his

conviction. (Def. 56.1 ¶ 113; Branch Decl., Exs. RR, SS.) Mr. Garland also provided a second

hand-written statement during the June 4 meeting, explaining that he had been under the

impression that all but one of his charges were dismissed following a “boot camp” alternative to

incarceration. (Def. 56.1 ¶ 115; Branch Decl., Ex. SS.) Mr. Garland recognized that it was a

“big mistake to not disclose” his prior conviction. (Def. 56.1 ¶ 116; Branch Decl., Ex. SS.)

               On June 8, 2015, after discussing Mr. Garland’s case with Steve Weitz, Executive

Director Kevin Williams, and Carolyn Smith, Investigator Rivera issued a “Final Investigation

Report” recommending that Mr. Garland be found “qualified” for his position as a Sanitation

Worker. (Def. 56.1 ¶ 120; Branch Decl., Ex. UU.) Investigator Rivera’s recommendation was

based on a determination that Mr. Garland met the job requirements, his conviction record was

noted, Mr. Garland met the Veterans Preference requirements, and his background was noted.

(Branch Decl., Ex. UU.) Steve Weitz, Investigator Rivera, and Deputy Director Smith all found

Mr. Garland’s explanations “acceptable” and “consistent” with the information they obtained

from the United States Department of Probation. (Cela Aff., Ex. 8 at 123.) On June 9, 2015,

DCAS issued a “Notice of Personnel Action,” deciding that Mr. Garland was “qualified” for his

position based on the same considerations underlying Investigator Rivera’s recommendation.

(Def. 56.1 ¶ 121; Branch Decl., Ex. VV.)


EEOC Determination

               Plaintiff claims that a prior EEOC determination concerning discrimination by

DCAS is relevant to his own claim of discrimination. The pertinent undisputed facts are as



WEINSTEIN MSJ.DOCX                               VERSION MARCH 28, 2019                            9
follows. On April 1, 2015, the EEOC issued a determination concerning a charge brought by “a

class of African American and Hispanic women . . . employed as Administrative Managers”

against DCAS for engaging in “a discriminatory pattern of wage suppression and subjective

promotion.” (Def. 56.1 ¶¶ 128-29; Branch Decl., Ex. WW.) The EEOC’s investigation revealed

reasonable cause to believe that DCAS had engaged in a discriminatory pattern of wage

suppression and subjective promotion in violation of the Equal Pay Act of 1963 and Title VII.

(Branch Decl., Ex. WW at 2.) The EEOC’s resulting proposed conciliation agreement applied

only to class members and the DCAS. (Def. 56.1 ¶ 130; Branch Decl., Ex. XX.) Neither

Plaintiff nor Mr. Garland identifies as an African American or Hispanic woman, nor has either

held a position as an Administrative Manager. (Def. 56.1 ¶¶ 93, 131; Pls. 56.1 ¶ 1.)

                                            DISCUSSION

Rule 56 Summary Judgment Standard

               Rule 56(a) of the Federal Rules of Civil Procedure provides that summary

judgment is to be granted in favor of a moving party where that party can demonstrate “that there

is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986).

Thus, a party that is unable to “make a showing sufficient to establish the existence of an element

essential to that party’s case, and on which that party will bear the burden of proof at trial” will

not survive a Rule 56 motion. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Specifically,

the party who bears the burden of proof at trial “must do more than simply show that there is

some metaphysical doubt as to the material facts and they may not rely on conclusory allegations

or unsubstantiated speculation.” Jeffreys v. N.Y.C., 426 F.3d 549, 554 (2d Cir. 2005) (citations

omitted). The moving party bears the burden of demonstrating the absence of a material fact,



WEINSTEIN MSJ.DOCX                                 VERSION MARCH 28, 2019                              10
and the court must be able to find that, “‘after drawing all reasonable inferences in favor of a

non-movant, no reasonable trier of fact could find in favor of that party.’” Marvel Entm’t, Inc. v.

Kellytoy (USA), Inc., 769 F. Supp. 2d 520, 523 (S.D.N.Y. 2011) (quoting Heublein v. U.S., 996

F.2d 1455, 1461 (2d Cir. 1993)).

               For the purposes of summary judgment motion practice, a fact is considered

material “if it might affect the outcome of the suit under the governing law,” and an issue of fact

is “genuine” where “the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Holtz v. Rockefeller & Co. Inc., 258 F.3d 62, 69 (2d Cir. 2001) (internal

quotation marks omitted). “[M]ere conclusory allegations or denials . . . cannot by themselves

create a genuine issue of material fact where none would otherwise exist.” Hicks v. Baines, 593

F.3d 159, 166 (2d Cir. 2010) (internal quotation marks omitted). “[E]ven in the discrimination

context, a plaintiff must provide more than conclusory allegations of discrimination to defeat a

motion for summary judgment.” Schwapp v. Town of Avon, 118 F.3d 106, 110 (2d Cir. 1997).

Claims Against DSNY and DCAS

               Because DSNY and DCAS are City agencies, Plaintiff’s claims against them must

be dismissed. The New York City Charter provides that “[a]ll actions and proceedings for the

recovery of penalties for the violation of any law shall be brought in the name of the city of New

York and not in that of any agency, except where otherwise provided by law.” N.Y. City Charter

ch. 17 § 396. As such, City agencies are not “suable entit[ies].” Paige-El v. Herbert, 735 F.

App’x 753, 755 (2d Cir. 2018); see also Jenkins v. N.Y.C., 478 F.3d 76, 93 n.19 (2d Cir. 2007)

(finding that “[t]he district court correctly noted that the NYPD is a non-suable agency of the

City”). Therefore, the Court grants Defendants’ motion for summary judgment dismissing




WEINSTEIN MSJ.DOCX                                VERSION MARCH 28, 2019                           11
Plaintiff’s claims as against DSNY and DCAS, without prejudice to litigation against the City of

the claims asserted.


Title VII Claims Against NYC

               Under Title VII, it is unlawful for an employer “to discriminate against any

individual with respect to his . . . employment, because of such individual’s race, color, religion,

sex, or national origin.” 42 U.S.C.S. § 2000e-2(a)(1) (LexisNexis 2012). Plaintiff’s Title VII

discrimination claims are evaluated under the three-step burden shifting analysis established in

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973). See, e.g., Weinstock v.

Columbia Univ., 224 F.3d 33, 42 (2d Cir. 2000). The first step under the McDonnell Douglas

structure requires plaintiffs to proffer evidence establishing a prima facie case of discrimination.

411 U.S. at 802; see, e.g., St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 506 (1993). “To meet

the burden of production required for a prima facie case of discrimination, a plaintiff must show

that he (1) is a member of a protected class; (2) was performing his duties satisfactorily; (3) was

discharged; and that (4) his discharge occurred under circumstances giving rise to an inference of

discrimination on the basis of his membership in the protected class.” Graham v. Long Island

R.R., 230 F.3d 34, 38 (2d Cir. 2000).

               The second step shifts the burden to the employer to offer some legitimate, non-

discriminatory reason for its actions. McDonnell Douglas, 411 U.S. at 802. “This burden is one

of production, not persuasion; it can involve no credibility assessment.” Reeves v. Sanderson

Plumbing Prods., Inc., 530 U.S. 133, 142 (2000) (internal quotation marks omitted). The

employer does not need to prove that the challenged action was not the product of

discrimination, but must provide a clear and specific explanation for the action. Gibbs v. Consol.

Edison Co. of N.Y., 714 F. Supp. 85, 89 (S.D.N.Y. 1989). The presumption of discrimination



WEINSTEIN MSJ.DOCX                                VERSION MARCH 28, 2019                           12
arising from the prima facie case drops out upon such a proffer of a legitimate, non-

discriminatory reason.

               The burden then shifts back to Plaintiff to offer proof that would enable a

reasonable fact finder to conclude that Defendant’s proffered reason was a pretext for prohibited

discrimination. Reeves, 530 U.S. at 143; accord Schnabel v. Abramson, 232 F.3d 83, 88 (2d Cir.

2000). Plaintiffs may rely at the rebuttal stage on the same facts used to establish the prima facie

case so long as a preponderance of the evidence would allow a reasonable fact finder to find that

a discriminatory violation has occurred. Holtz v. Rockefeller & Co., Inc., 258 F.3d 62, 78 (2d

Cir. 2001). However, Plaintiff’s own conclusory allegations will not be sufficient to overcome

proffered evidence substantiating a defendant’s non-discriminatory rationale for the actions. See

Jasmin v. Dep’t of Labor, 2007 WL 1746909, at *8 (S.D.N.Y. June 15, 2007).


       Race Discrimination

               Defendants do not dispute that Plaintiff has satisfied the first three elements of his

prima facie case of discrimination. Defendants contest the fourth element; they argue that

Plaintiff has failed to produce evidence from which a reasonable juror could infer discrimination.

               Plaintiff asserts that he was “treated differently and ultimately terminated from his

employment . . . based on his race (White).” (Plaintiff’s Memorandum of Law in Opposition to

Defendants’ Motion for Summary Judgment (“Pls. Opp. Br.”), Docket Entry No. 54, at 3.)

Plaintiff argues that the Court can infer discrimination from Defendants’ more favorable

treatment of Brian Garland, Plaintiff’s “similarly situated” co-worker. (Pls. Opp. Br. at 6.)

Defendants assert that Plaintiff and Mr. Garland are not “similarly situated” and that Plaintiff has

otherwise failed to produce any evidence from which a reasonable juror could infer that his




WEINSTEIN MSJ.DOCX                                VERSION MARCH 28, 2019                           13
termination was motivated by discriminatory animus. (Defendants’ Memorandum of Law in

Support of Their Motion for Summary Judgment (“Def. Br.”), Docket Entry No. 49, at 6-12.)

               “A plaintiff may raise . . . an inference [of discrimination] by showing that the

employer subjected him to disparate treatment, that is, treated him less favorably than a similarly

situated employee outside his protected group.” Graham, 230 F.3d at 39. “When considering

whether a plaintiff has raised an inference of discrimination by showing that she was subjected to

disparate treatment, we have said that the plaintiff must show she was ‘similarly situated in all

material respects’ to the individuals with whom she seeks to compare herself.” Id. (quoting

Shumway v. United Parcel Serv., Inc., 118 F.3d 60, 64 (2d Cir. 1997)). What constitutes “all

material respects” is a case-by-case determination that courts should make by considering

(i) whether the plaintiff and the alleged comparators were subject to the same workplace

standards, and (ii) whether the conduct for which the employer imposed discipline was of

comparable seriousness. Id. at 40. The plaintiff and comparator need not be identical, but the

facts and circumstances of their respective cases should bear a “reasonably close resemblance.”

Id.

               Here, Plaintiff has failed to proffer evidence from which a reasonable juror could

infer race discrimination. Plaintiff’s claim hinges on a comparison to his co-worker, Brian

Garland. However, Plaintiff has not proffered evidence sufficient to support a determination that

Mr. Garland was “similarly situated” to Plaintiff “in all material respects.” First, the conduct for

which the Defendants disciplined Plaintiff was not of comparable seriousness to Mr. Garland’s

conduct. “When a plaintiff’s misconduct is objectively more serious than that of a proposed

comparator, differential treatment by the employer does not create an issue of fact that will

defeat a motion for summary judgment.” Conway v. Microsoft Corp., 414 F. Supp. 2d 450, 464




WEINSTEIN MSJ.DOCX                                VERSION MARCH 28, 2019                            14
(S.D.N.Y. 2006). Mr. Garland omitted only one conviction, while Plaintiff omitted eight. Mr.

Garland included all of his employment history in his original disclosures, while Plaintiff omitted

ten years of employment with the NYCTA. Mr. Garland had never been terminated by an

employer, while Plaintiff had been terminated from his job with the NYCTA for stealing Transit

Authority property, insubordination, and being absent without proper authority. Mr. Garland

raised his criminal history omission with DCAS before his background investigation

commenced, while Plaintiff continued to withhold information about his prior convictions even

after he received his first “Request for Required Documents.” Mr. Garland’s explanations for his

omission were consistent throughout his investigation and were corroborated by federal

probation officers, while Plaintiff’s explanations changed at each stage of the investigation.

               Second, Mr. Garland and Plaintiff were assigned different background

investigators. See Conway, 414 F. Supp. 2d at 466 (finding plaintiff and comparator differently

situated in part because “[a] different decisionmaker was responsible for investigating and

determining how to discipline” comparator). Investigator Nilda Rivera found Mr. Garland’s

explanations reasonable and consistent, while Investigator Nellie Kearney concluded that

Plaintiff “misrepresented his entire background” and that he falsified “all pertinent issues”

concerning his background investigation. While Plaintiff may wish to criticize Defendants’

determination as to Mr. Garland’s employment, “‘courts must be careful not to second guess an

employer’s judgment that it makes in good faith.’” Id. at 464 (quoting Gallo v. Prudential

Residential Servs., Ltd. P’Ship, 22 F.3d 1219, 1226 (2d Cir. 1994)). Plaintiff has not proffered

any evidence that Defendants’ determination was made in bad faith.




WEINSTEIN MSJ.DOCX                                VERSION MARCH 28, 2019                           15
               Third, Mr. Garland was found “qualified” for the Sanitation Worker position

based, in part, on a determination that he met Veterans Preference requirements. Plaintiff was

not a veteran and, thus, was not given Veterans Preference treatment.

               Plaintiff also asserts that the “temporal proximity between the issuance of the

[April 2015] EEOC Determination asserting that Defendant [DCAS] had engaged in

discriminatory acts against African-American employees and the issuance of [Mr. Garland’s]

positive Final Investigation Report,” further bolsters his allegation that Mr. Garland received

preferential treatment based on his race. (Pls. Opp. Br. at 13.) Plaintiff alleges that “DCAS

attempted to ‘remedy’ . . . their discriminatory conduct by treating blacks and Hispanics more

favorably after the EEOC determination.” (FAC ¶ 25.)

               Plaintiff’s claim that Mr. Garland’s employment application received preferential

treatment based on the EEOC’s April 2015 Determination is unsubstantiated speculation and

cannot preclude a finding of summary judgment. The April 2015 EEOC Determination

concerned issues quite distinct from those implicated in this case. The EEOC Determination

involved issues affecting (i) African-American and Hispanic women, rather than men; (ii)

Administrative Managers, rather than Sanitation Workers; and (iii) DCAS’s pay and promotion

decisions, rather than hiring decisions. Further, even if the Determination did apply to Mr.

Garland, the unrebutted evidence shows that Investigators Kaba and Weitz—the employees who

Plaintiff alleges harbored discriminatory intent—did not know about the EEOC Determination

until Plaintiff commenced this lawsuit. (See Cela Aff., Ex. 7 at 23 and Ex. 8 at 129-30.) Thus,

the EEOC Determination could not have affected DCAS’s decision to terminate Plaintiff.

               Even assuming Plaintiff could adduce evidence of a prima facie case of race

discrimination, Defendants have proffered a legitimate, non-discriminatory reason for their




WEINSTEIN MSJ.DOCX                               VERSION MARCH 28, 2019                           16
actions: Plaintiff intentionally falsified his employment applications in violation of the New

York Civil Service Code and the Rules of the City of New York. McDonnell Douglas, 411 U.S.

at 802. DCAS determined, based on its thorough investigation and the reasoned professional

judgment of its investigators, that Plaintiff was ineligible for employment because he had

“intentionally made a false statement of [a] material fact in his application,” and had “practiced,

or attempted to practice . . . deception or fraud in his application” in violation of Section 50 of

the New York Civil Service Code. DCAS also determined that Plaintiff was not “of satisfactory

character and reputation” as required by Section 11-01(s)(1) of Title 55 of the Rules of the City

of New York. Certainly violations of state and city law provide a legitimate, non-discriminatory

reason for Defendants’ actions.

               Plaintiff has failed to proffer evidence that would enable a reasonable fact finder

to conclude that Defendants’ reason for terminating him was a pretext for prohibited

discrimination. Thus, the Court grants the City’s motion for summary judgment dismissing

Plaintiff’s Title VII race discrimination claim.

       Religious Discrimination

               The first three elements of his prima facie case are, again, established. The

disputed issue is whether Plaintiff’s termination was motivated by religious discrimination.

Plaintiff maintains that “[t]he comments by Ms. Kaba to Plaintiff” and “her conviction that

Plaintiff had engaged in fraud simply based on her discovery of his omissions, serve as indicia of

discriminatory animus.” (Pls. Opp. Br. at 17.) According to Defendants, “[t]he only religious

discrimination allegation plaintiff makes in the Complaint” pertains to the alleged telephone

conversation between Investigator Kaba and Plaintiff, which is not supported by any record

evidence. (Def. Br. at 12.)



WEINSTEIN MSJ.DOCX                                 VERSION MARCH 28, 2019                             17
               As with his race discrimination claim, Plaintiff has failed to make a prima facie

showing of religious discrimination. Plaintiff relies entirely on a remark DCAS Investigator

Kaba allegedly made during a telephone conversation with Plaintiff on an unknown date.

According to Plaintiff, Investigator Kaba allegedly asked Plaintiff if he “was a Jew” or “Jewish,”

Plaintiff answered in the affirmative, and Investigator Kaba replied, “that’s what I needed to

know.” Investigator Kaba denies that this conversation took place.

               Even assuming that the conversation did occur, Investigator Kaba’s remarks,

without more, “do not constitute sufficient evidence to make out a case of employment

discrimination.” Danzer v. Norden Sys., Inc., 151 F.3d 50, 56 (2d Cir. 1998). The record

reveals no “other indicia of discrimination” such that Investigator Kaba’s remarks could

constitute more than non-actionable “stray remarks.” Id. The remarks themselves are not

derogatory or discriminatory on their face. Moreover, Investigator Kaba did not make the final

decision to terminate Plaintiff, nor did she author the Final Investigation Report that

recommended Plaintiff’s termination. See Tomassi v. Insignia Fin. Grp., Inc., 478 F.3d 111, 115

(2d Cir. 2007) (noting that “remarks made by someone other than the person who made the

decision adversely affecting the plaintiff may have little tendency to show that the decision-

maker was motivated by the discriminatory sentiment expressed in the remark”). For these

reasons, the Court concludes that no reasonable juror could infer that Plaintiff was discriminated

against based on his religion.

               Plaintiff has failed to make a prima facie showing of religious discrimination and,

as explained above, Defendants have demonstrated a legitimate, non-discriminatory reason for

terminating Plaintiff’s employment. Plaintiff has not proffered any evidence that Defendants’




WEINSTEIN MSJ.DOCX                                VERSION MARCH 28, 2019                           18
reason was pretextual. Therefore, the Court grants the City’s motion for summary judgment

dismissing Plaintiff’s Title VII religious discrimination claim.


NYCHRL Claims

               As Plaintiff’s federal claims have been dismissed, the Court declines to exercise

supplemental jurisdiction of Plaintiff’s NYCHRL law claims for race, religion, and disability

discrimination. See 28 U.S.C. § 1367(c)(3).


                                            CONCLUSION

               The Court grants Defendants’ motion for summary judgment dismissing

Plaintiff’s claims against defendants DCAS and DSNY without prejudice to litigation of those

claims against defendant City. The Court grants summary judgment dismissing Plaintiff’s Title

VII race and religious discrimination claims, and declines to exercise supplemental jurisdiction

of the remaining state law claims. The pretrial conference currently scheduled for April 5, 2019,

at 11:00 a.m. is cancelled. The Clerk of Court is respectfully requested to enter judgment in

Defendants’ favor and to close this case.

               This Memorandum Order resolves Docket Entry No. 46.



       SO ORDERED.

Dated: New York, New York
       March 28, 2019

                                                              /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                             United States District Judge




WEINSTEIN MSJ.DOCX                                VERSION MARCH 28, 2019                           19
